DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 09/10/2021.

Response to Arguments
Applicant’s arguments with respect to claims rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GIM et al. 20170040494.

    PNG
    media_image1.png
    657
    1087
    media_image1.png
    Greyscale

Regarding claim 1, figs. 1-3 of GIM discloses a light emitting element comprising: 
a Si substrate 11 (par [0062] – Si) having, in a top view, a quadrangular shape that extends in a longitudinal direction (across the page) and a lateral direction (up and down the page); 
a semiconductor layered body 15 formed of a nitride semiconductor (par [0064]) and including: 
a first semiconductor layer having, in a top view, a quadrangular shape that extends in the longitudinal direction and the lateral direction, and being disposed over an entire upper surface of the Si substrate (this is necessary the case – par [0073-0074] semiconductor laminate 15 for the light emitting device may be formed on the buffer layer 12),
a plurality of light emitting layers 15b arranged in a matrix (fig. 1 is a type of matrix) on part of an upper surface of the first semiconductor layer 15a (see fig. 4), and 
a plurality of second semiconductor layers 15c (fig. 4) respectively disposed on upper surfaces of the light emitting layers; 
a first external connection electrode (portion of 17, par[0071] ITO, as labeled by examiner above) disposed on the Si substrate at a first end of the Si substrate in the longitudinal direction;
a second external connection electrode (portion of 18 as labeled by examiner above) disposed on the Si substrate at a second end of the Si substrate opposite to the first end in the longitudinal direction; and 
a plurality of wiring electrodes (the multi-branch of 19 and 18b) disposed on the Si substrate, the plurality of wiring electrodes including a first wiring electrode 19 electrically connected to the first external connection electrode, and a second wiring electrode 18b electrically connected to the second external connection electrode; 
wherein each of the wiring electrodes includes a first wiring part (as labeled by examiner above) extending in the longitudinal direction of the Si substrate between two adjacent ones of the light emitting layers; and 
wherein the light emitting layers are electrically connected to each other (see figs. 2-3), and 
wherein, in a top view, an entirety of each of the light emitting layers and an entirety of each of the second semiconductor layers are located in a region between the first external connection electrode and the second external connection electrode (see dotted region from above and below dotted region as labeled by examiner in fig. 1 above).

Regarding claim 2, figs. 2-3 of GIM discloses further comprising: an insulating film14a/b located at a region excluding part of an upper surface of each of the second semiconductor layers; wherein each of the wiring electrodes includes a second wiring part disposed on the insulating film to extend from the first wiring part in the lateral direction of the Si substrate; and wherein the second wiring part (see fig. 3) is electrically connected to said part of the upper surface of at least one of the second semiconductor layers.

    PNG
    media_image2.png
    676
    878
    media_image2.png
    Greyscale

Regarding claims 3-4, figs. 2-3 of GIM discloses a plurality of grooves extending in the lateral direction of the Si substrate are formed on a lower surface of the Si substrate.

Regarding claims 5, 6 and 7, fig. 1 of GIM discloses wherein the upper surface of the first semiconductor layer has a region having a grid like shape (T1/T2) where the light emitting layer is absent as seen in a top view. 

Regarding claim 21, fig. 2 of GIM discloses wherein the plurality of grooves includes a first groove that extends in the lateral direction on the lower surface of the Si substrate at a location below a region between the first external connection electrode and the light emitting layers.

Regarding claim 22, figs. 2-3 of GIM discloses wherein the plurality of grooves includes a second groove that extends in the lateral direction on the lower surface of the Si substrate at a location below the first connection electrode.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over GIM.
Regarding claims 8-10, GIM discloses claims 1-3, but does not disclose wherein a length of the first semiconductor layer in the longitudinal direction is in a range of 40 mm to 50 mm; and a width of the first semiconductor layer in the lateral direction is in a range of 10 mm to 20 mm. 
 However, although GIM is silent about the claimed ranges wherein a length of the first semiconductor layer in the longitudinal direction is in a range of 40 mm to 50 mm; and a width of the first semiconductor layer in the lateral direction is in a range of 10 mm to 20 mm, it should be noted that a length and a width does exist in GIM reference.
Therefore, the prior art of GIM provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to form an element to meet the applicant design specification.
 Therefore, while the structure of GIM does not quantitatively state wherein a length of the first semiconductor layer in the longitudinal direction is in a range of 40 mm to 50 mm; and a width of the first semiconductor layer in the lateral direction is in a range of 10 mm to 20 mm, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].
Therefore, it would have been obvious to one of ordinary skill in the art to form a light emitting element of GIM wherein a length of the first semiconductor layer in the longitudinal direction is in a range of 40 mm to 50 mm; and a width of the first semiconductor layer in the lateral direction is in a range of 10 mm to 20 mm in order to an element to meet the applicant design specification.

Regarding claims 11-12, GIM does not disclose wherein a width of the region where the light emitting layer is absent as seen in the top view is a range of 1 .mu.m to 20 .mu.m. 
However, although GIM is silent about the claimed ranges of where the light emitting layer is absent as seen in the top view is a range of 1 .mu.m to 20 .mu.m, it should be noted that a length and a width does exist in Kim reference.
Therefore, the prior art of GIM provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to form an element to meet the applicant design specification.
 Therefore, while the structure of GIM does not quantitatively state wherein a width of the region where the light emitting layer is absent as seen in the top view is a range of 1 .mu.m to 20 .mu.m, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].
Therefore, it would have been obvious to one of ordinary skill in the art to form a light emitting element of GIM where the light emitting layer is absent as seen in the top view is a range of 1 .mu.m to 20 .mu.m in order to an element to meet the applicant design specification.

Regarding claims 13-14, GIM does not discloses wherein a thickness of the semiconductor layered body is in a range of 5 .mu.m to 10 .mu.m. 
However, although GIM and is silent about the claimed ranges wherein a thickness of the semiconductor layered body is in a range of 5 .mu.m to 10 .mu.m, it should be noted that a length and a width does exist in GIM reference.
Therefore, the prior art of GIM provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to form an element to meet the applicant design specification.
 Therefore, while the structure of GIM does not quantitatively state wherein a thickness of the semiconductor layered body is in a range of 5 .mu.m to 10 .mu.m, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].
Therefore, it would have been obvious to one of ordinary skill in the art to form a light emitting element of GIM wherein a thickness of the semiconductor layered body is in a range of 5 .mu.m to 10 .mu.m in order to an element to meet the applicant design specification.

Regarding claims 18-20, GIM does not disclose wherein a thickness of the Si substrate is 100 .mu.m or less. 
However, although GIM and is silent about the claimed ranges wherein a thickness of the Si substrate is 100 .mu.m or less, it should be noted that a thickness does exist in GIM reference.
Therefore, the prior art of GIM provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to form an element to meet the applicant design specification.
 Therefore, while the structure of GIM do not quantitatively state wherein a thickness of the Si substrate is 100 .mu.m or less, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].
Therefore, it would have been obvious to one of ordinary skill in the art to form a light emitting element of GIM wherein a thickness of the Si substrate is 100 .mu.m or less in order to an element to meet the applicant design specification.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over GIM in view of Kim et al. 20110210311.
Regarding claims 15-16, GIM discloses claims 1 and 2, but does not disclose further comprising a wavelength conversion layer on a side corresponding to an upper surface of the second semiconductor layers.
However, fig. 31 of Kim discloses a light emitting element comprising a wavelength conversion layer on a side corresponding to an upper surface of a second semiconductor layers. 
In view of such teaching, it would have been obvious to form a light emitting element of GIM further comprising a wavelength conversion layer on a side corresponding to an upper surface of the second semiconductor layers such as taught by Kim in order to obtain a desired light output.

Regarding claim 17, GIM and KIm disclose claim 15, but do not disclose wherein a thickness of the wavelength conversion layer is in a range of 1 mm to 3 mm. 
However, Kim teaching teach various embodiment with different thickness of the wavelength conversion layer.
However, although Kim is silent about the claimed ranges w wherein a thickness of the wavelength conversion layer is in a range of 1 mm to 3 mm, it should be noted that a thickness does exist in Kim reference.
Therefore, the prior art of Kim provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to form an element to meet the applicant design specification such as a good uniformity of the color distribution.
 Therefore, while the structure of GIM and Kim do not quantitatively state wherein a thickness of the wavelength conversion layer is in a range of 1 mm to 3 mm, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].
Therefore, it would have been obvious to one of ordinary skill in the art to form a light emitting element of GIM and Kim further comprising wherein a thickness of the wavelength conversion layer is in a range of 1 mm to 3 mm in order good uniformity of the color distribution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.usi3to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829